DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0184164 filed December 22, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/KR2016/015125 filed December 22, 2016.
Claim Status
Claims Filing Date
April 26, 2022
Amended
1
Cancelled
2
Pending
1, 3-14
Withdrawn
4-14
Under Examination
1, 3


	The applicant argues support for the claim 1 amendment in [0084] of applicant’s published application (Remarks pg. 5 para. 2).
Response to Arguments and Declaration under 37 C.F.R § 1.132
Applicant's arguments (“Remarks”) and declaration (“Dec.”) filed April 26, 2022 have been fully considered but they are not persuasive.
Funakawa et al. in view of Funakawa ‘253 as evidenced by ASTM E112-13
Funakawa et al. in  view of Funakawa ‘253, Usuki, and Schwartz as evidenced by ASTM E112-13
Kawano as evidenced by ASTM E112-13
Kawano in view of Usuki and Schwartz as evidenced by ASTM E112-13
	The applicant argues the prior art does not disclose constituents that satisfy all the claimed limitations (Remarks pg. 8 para. 2; Dec. para. 13), where Eq. 3 improves processability and prevents penetration of the plated molten layer into a grain boundary (Remarks pg. 6 para. 2, Dec. para. 5) and Eq. 3 means that BN is precipitated in a large amount compared to AlN, such that hardening caused by segregation of BN at the grain boundary and hardening caused by precipitating AlN, which increase strength and decrease elongation, are suppressed (Remarks pg. 7 para. 1, Dec. para. 6)
	The examiner respectfully disagrees. The rejections are based on the prior art teaching a substantially similar composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018], [0020]; Kawano 4:21-68, 5:1-68, 6:1-19), structure (Funakawa et al. Fig. 1; Kawano 3:5-15), and process (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], [0047]; Kawano 6:30-64), such that the product of the prior art is substantially similar to that claimed, including {[BN]/(10.81+14.01)}/{[AlN]/(26.98+14.01)} ≥ 1 (i.e. Eq. 3), hardness (HR30T) of 51 or less, yield strength of 300 MPa or less, and elongation of 35% or more.  
Evidence to support this position for the rejection Funakawa et al. in view of Funakawa ‘253 can be seen in the examples of Funakawa ‘253 that include B, which have elongations of 47.0 to 48.0% (Table 2) (i.e. elongation of 35% or more). Similarly, for the rejection of Kawano the examples have  yield strengths in the range of 19.4 to 24.0 kg/mm2 (190 to 235 MPa) (i.e. yield strength of 300 MPa or less) and elongations in the range of 45 to 50% (i.e. elongation 35% or more) (Tables 2, 4).
Applicant’s invention suppresses hardening caused by segregation of BN at the grain boundary and by precipitation of AlN, which increase strength and decrease elongation (Remarks pg. 7 para. 1; Dec. para. 6). Therefore, applicant’s invention has decreased strength and increased elongation, which is caused by suppressed segregation of BN at the grain boundaries and suppressed AlN precipitation. The prior art provides evidence of increased elongation (Funakawa ‘253 Table 2) and evidence of increased elongation and decreased yield strength (Kawano Tables 2, 4). Therefore, Equation 3, a ratio of the percent by weight of BN precipitates and AlN precipitates,  naturally flows from the teachings of the prior art. Further, hardness correlates with strength, such that, absent evidence to the contrary, the claimed hardness also naturally flows from the teachings of the prior art.
	The data provided in applicant’s specification and declaration has been considered. Applicant’s data does not appear to establish unexpected results of the claimed rangers over the teachings of the prior art. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed ranged. MPEP 716.02(d)(II). Criticality of a claimed feature, such as an element in the composition, average crystal grain size, AlN and BN precipitates, and/or property of hardness, yield strength, and/or elongation has not been established.
 	The applicant argues when Eq. 3 is satisfied, hardness, HR30T, of 51 or less, yield strength of 300 MPa or less, and elongation of 35% or more can be obtained (Remarks pg. 7 para. 2, Dec. para. 8).
The examiner respectfully disagrees. Invention steel 2 with Manufacturing method 3 satisfies Eq. 3 (Dec. para. 6) but not hardness, yield strength, and elongation (applicant’s specification Table 3). Similarly, Invention steel 2 with Manufacturing method 3 satisfies Eq. 3 (Dec. para. 6), but not elongation (applicant’s specification Table 3). Further, Additional Comparative steel 1 with Manufacturing method 1 satisfies Eq. 3, but not hardness, yield strength, or elongation (Dec. para. 9). In applicant’s comparative data, even when Eq. 3 is satisfied, an elongation of at least 35% is not satisfied. In contrast to applicant’s comparative examples, evidence supports the presence of an elongation of 35% or more in the prior art (Funakawa ‘253 Table 2; Kawano Tables 2, 4). 
To effectively rebut a prima facie case of obviousness the claimed subject matter must be compared with the closest prior art. MPEP 712.02(e). In the instant case, the teachings of Funakawa et al. in view of Funakawa ‘253 and Kawano appear to be closer prior art that applicant’s examples due to the taught substantially similar composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018], [0020]; Kawano 4:21-68, 5:1-68, 6:1-19), structure (Funakawa et al. Fig. 1; Kawano 3:5-15), and process (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], [0047]; Kawano 6:30-64) and the evidence of substantially similar properties (i.e. elongation Funakawa ‘253 Table 2; yield strength and elongation Kawano Tables 2, 4). 
	The applicant argues that when the amounts of Mn and N in the steel are in excess of the claimed upper amounts of 0.10 wt% and 0.005 wt% respectively, hardness, HR30T, yield strength, and elongation suffer because excess Mn and N remain as substitutional solute and interstitial solute, which strengthen steel and reduce ductility by solid-solution hardening (Remarks pg. 8 para. 1, Dec. paras. 9-10).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., N claimed upper limit of 0.005 wt%) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed upper limit for N is 0.0026 wt%. 
	With respect to N concentration, Additional comparative steel 2 (i.e. N of 0.0056 wt%) with Manufacturing method 1 (i.e. inventive manufacturing method) results in Eq. 3 of 0.94. While applicant’s data suggests Eq. 3 is satisfied at or below 0.0026 wt% N (applicant’s specification Tables 1-3 and Dec. Tables) and not at 0.0056 wt% N (i.e. more than double the upper limit), data indicating what happens to Eq. 3 between a N content of 0.0026 to 0.0056 wt% to establish criticality has not been presented.
	With respect to Mn concentration, Additional comparative steel 1 (i.e. Mn of 0.130 wt%) with Manufacturing method 1 (i.e. inventive manufacturing method) results in an Eq. 3 of 5.1. Therefore, even when Mn is above the upper limit of 0.10 wt%, Equation 3 is satisfied. However, the hardness, yield strength, and elongation are not met.
	With respect to the prior art rejections, Funakawa et al. in view of Funakawa ‘253 teach Mn of 0.05 to 0.5 wt% (Funakawa ‘253 [0020]) with evidence of example elongations of 47.0 to 48.0% (Funakawa ‘253 Table 2). Kawano teaches not more than 0.50 % Mn (Kawano 4:48-57) with evidence of example elongations of 44 to 50% and yield strengths of 19.4 to 24.0 kgf/mm2 (190 to 235 MPa) (Kawano Tables 2, 4). Therefore, in the prior art the evidence indicates that elongation does not suffer from the taught Mn range and the steel  is not strengthened as argued because of the increased elongation in the examples of both Funakawa, Table 2, and Kawano, Tables 2, 4, and the decreased strength in the examples of Kawano, Tables 2, 4. Therefore, applicant’s comparative data is not commensurate in scope with the teachings of the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (Funakawa et al. “Effect of Al Content on r-Value and Recrystallization Texture of B-Bearing Al-Killed Steel Sheets” Materials Science Forum 1998 Vols. 284-286, pp 535-542.) in view of Funakawa ‘253 (JP 2001-152253 machine translation) as evidenced by ASTM E112-13.
Regarding claim 1, Funakawa et al. teaches a B-bearing low carbon Al-killed steel sheet manufactured by cold-rolling (Abstract and 2. Experimental) with a composition, B/N ratio (Equation 2, taught), B/Al ratio (Equation 1, calculated) (Table 1 No. D), and average crystal grain size of about 9 to 10 (Fig. 1; about 11.2 to 15.9 um ASTM E112-13 Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The composition of Funakawa et al. contains C, Mn, and S contents that are outside the claimed range.
Funakawa ‘253 teaches a cold-rolled steel sheet ([0001]) comprising 0.05% or less C ([0018]), 0.05 to 0.5% Mn ([0020]), and 0.03% or less S ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Funakawa et al. to vary the C content to be 0.05% or less, to vary the Mn content from 0.05 to 0.5%, and to vary the S content to be 0.03% or less because C above this amount carbides precipitate, lowering ductility and aging resistance (Funakawa ‘253 [0018]), Mn fixes S as MnS and improves hot ductility without hardening the steel and deteriorating moldability (Funakawa ‘253 [0020]), and S is a harmful element that inhibits hot ductility and moldability and is fixed as MnS, which decreases stretch flangeability as the amount increases (Funakawa ‘253 [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The limitation of the steel sheet being a “continuous self-brazing” steel sheet has been considered and has been determined to recite the purpose or intended use of the instantly claimed cold rolled steel sheet. The composition (Funakawa et al Table 1 No. D; Funakawa ‘253 [0018] and [0020]) and structure (Funakawa et al. Fig. 1) of the prior art are substantially similar to the composition and structure of the invention such that the instantly claimed steel does not distinguish over that of Funakawa et al. and Funakawa ‘253. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(III).

Claim 1
Funakawa et al. Table 1 No. D
Funakawa ‘253 [0008], [0012], [0013], [0018]-[0027]
C
0.02 to 0.08
0.012
0.05 or less
Mn
0.03 to 0.10
0.14
0.05 to 0.5
Si
0.10 or less, excluding 0
0.01
0.1 or less
Al
0.005 to 0.05
0.014
0.1 or less
P
0.015 or less, excluding 0
0.014
0.03 or less
S
0.01 or less, excluding 0
0.012
0.03 or less
N
0.0026 or less, excluding 0
0.0026
0.004 or less
B
0.0003 to 0.0036
0.0024
0.0035 or less
Fe
Remainder
Balance
Balance
Average crystal grain size
8 to 16 um
About 9 to 10  (11.2 to 15.9 um)
Fine
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.43
-
([B]/10.81))/([N]/14.01)
0.8 to 1.6
1.20
-


Funakawa et al. teaches the presence of AlN and BN precipitates (pg. 540 para. 1, Fig. 6, 4. Conclusions) and Funakawa ‘253 teaches that B binds to N earlier than Al ([0026]). Further, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the composition, structure, and processes of the invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed relationship between [BN] and [AlN] in Equation 3, a hardness (HR30T) or 51 or less, a yield strength of 300 MPa or less, and an elongation of 35% or more. Evidence to support this position can be seen in the examples of Funakawa ‘253, where compositions with B have elongations of 47.0 to 48.0% (Table 2) (i.e. elongation of 35% or more).

Instant Specification 13:18 to 17:22
Funakawa et al. 2. Experimental
Funakawa ‘253 [0028]-[0040], [0042], [0047]
Heating
1200°C or more
1250°C
-
Hot Roll
Finish temperature Ar3 or more, 875 to 1050°C
Finish temperature 880 to 900°C
Finish temperature Ar3 or higher and 920 or lower
Winding
600 to 750°C
700°C
660 or lower
Cold Roll
50 to 95%
84% (4.5 to 0.7 mm)
30 to 90%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec


750°C 90 sec
750 to 780°C


Regarding claim 3, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the composition, structure, and processes of the invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed relationship between [N], [AlN], and [BN] in Equation 4.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (Funakawa et al. “Effect of Al Content on r-Value and Recrystallization Texture of B-Bearing Al-Killed Steel Sheets” Materials Science Forum 1998 Vols. 284-286, pp 535-542.) in view of Funakawa ‘253 (JP 2001-152253 machine translation), Usuki (JP H11-229084 machine translation), and Schwartz (Schwartz. Chapter 3: Elements of the Brazing Process. Brazing. ASM International 2003 pp. 15-62. Citations as page:column:paragraph.) as evidenced by ASTM E112-13.
In the event it is determined that “continuous self-brazing” imparts additional structure to the claimed steel sheet, then the below rejection of Funakawa et al in view of Funakawa ‘253, Usuki, and Schwartz is applied.
Regarding claim 1, Funakawa et al. teaches a B-bearing low carbon Al-killed steel sheet manufactured by cold-rolling (Abstract and 2. Experimental) with a composition, B/N ratio (Equation 2, taught), B/Al ratio (Equation 1, calculated) (Table 1 No. D), and average crystal grain size of about 9 to 10 (Fig. 1; about 11.2 to 15.9 um ASTM E112-13 Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The composition of Funakawa et al. contains C, Mn, and S contents that are outside the claimed range.
Funakawa ‘253 teaches a cold-rolled steel sheet ([0001]) comprising 0.05% or less C ([0018]), 0.05 to 0.5% Mn ([0020]), and 0.03% or less S ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Funakawa et al. to vary the C content to be 0.05% or less, to vary the Mn content from 0.05 to 0.5%, and to include 0.03% or less S because C above this amount carbides precipitate, lowering ductility and aging resistance (Funakawa ‘253 [0018]), Mn fixes S as MnS and improves hot ductility without hardening the steel and deteriorating moldability (Funakawa ‘253 [0020]), and S is a harmful element that inhibits hot ductility and moldability and is fixed as MnS, where as the amount increases the stretch flangeability decreases (Funakawa ‘253 [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Funakawa et al. in view of Funakawa ‘253 teaches a B-bearing low carbon Al-killed steel (Funakawa et al. Abstract, 2. Experimental procedures), but is silent to the steel sheet being a “continuous self-brazing” steel sheet.
Usuki teaches a B containing low-carbon aluminum killed steel ([0004]) copper-plated sheet having excellent copper penetration resistance ([0001]) for use in brazing (i.e. self-brazing; [0022]-[0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the B-bearing low carbon Al-killed steel of Funakawa et al. and Funakawa ‘253 to be a self-brazing steel sheet because it is a known type of steel used in brazing (Usuki [0001], [0004], [0022]-[0024]) that allows for fusing and bonding between steel sheets (Usuki [0002]). The composition and structure of Funakawa et al. and Funakawa ‘253 (Funakawa Table 1 No. D and Fig. 1; Funakawa ‘253 [0018] and [0020]) are substantially similar to the composition and structure of Usuki (Usuki [0005], [0010]-[0015], and [0031]), which suppresses and prevents coarsening during copper infiltration, preventing brittleness of the grain boundaries and improving aging properties of the base steel sheet (Usuki [0006]).
Usuki teaches brazing ([0022]-[0024]), but is silent to it being continuous.
Schwartz teaches brazing furnaces are either batch or continuous (24:1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the brazing process of Usuki to be continuous because it turns out the highest-volume production (Schwartz 24:2:1). Further, continuous operation is obvious in light of a batch process of the prior art. MPEP 2144.04(V)(E).
Funakawa et al. teaches the presence of AlN and BN precipitates (pg. 540 para. 1, Fig. 6, 4. Conclusions) and Funakawa ‘253 teaches that B binds to N earlier than Al ([0026]). Further, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed relationship between [BN] and [AlN] in Equation 3, a hardness HR30T or 51 or less, a yield strength of 300 MPa or less, and an elongation of 35% or more. Evidence to support this position can be seen in the examples of Funakawa ‘253, where compositions with B have elongations of 47.0 to 48.0% (Table 2) (i.e. elongation of 35% or more).
Regarding claim 3, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed relationship between [N], [AlN], and [BN] in Equation 4.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 3,988,173) as evidenced by ASTM E112-13.
Regarding claims 1 and 3, Kawano teaches a cold rolled steel sheet (2:3-7) that is soft and ductile with excellent deep drawability (2:30-31) with a composition that overlaps that that claimed (4:21-68, 5:1-68, 6:1-19) with a grain size as large as 8 to 8.5 by ASTM grain size number (3:5-15) (i.e. as large as 18.9 to 22.5 um, ASTM E112-13 Table 4). The values for Equation 1 and Equation 2 evaluated based on the composition of Kawano overlap with that claimed. In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Claim 1
Kawano 4:21-68, 5:1-68, 6:1-19
Kawano Citation
C
0.02 to 0.08
Not more than 0.10
4:24-34
Mn
0.03 to 0.10
Not more than 0.50
4:48-57
Si
0.10 or less, excld. 0
Not more than 0.10
4:35-47
Al
0.005 to 0.05
0.003 to 0.08
4:58-68, 5:1-2
P
0.015 or less, excld. 0
Opt 0.040 to 0.10
5:67-68, 6:12-19
S
0.01 or less, excld. 0
Impurity
2:19-20
N
0.0026 or less, excld. 0
0.002 to 0.008
5:36-42
B
0.0003 to 0.0036
0.0020 to 0.005
5:23-35
Fe
Remainder
Balance
2:19-20
Average crystal grain size
8 to 16 um
As large as 8 to 8.5 ASTM grain size No. (18.9 to 22.5 um)
3:5-15
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.16 to 1.7
-
([B]/10.81))/([N]/14.01)
0.8 to 1.6
0.8 to 1.3
-


	Kawano teaches manufacturing the steel by hot rolling with a hot rolling finish temperature not less than Ar3 point (6:30-32), a coiling temperature that may be higher than 680°C (6:33-46), cold rolling at a reduction of more than 30% (6:47-48), and recrystallization annealing by continuous annealing above 650°C and below A3 for less than 10 minutes (i.e. 600 seconds) (6:49-64).

Instant Specification 13:18 to 17:22
Kawano 6:30-64
Heating
1200°C or more
-
Hot Roll
Finish temperature Ar3 or more, 875 to 1050°C
Not less than Ar3
Winding
600 to 750°C
Lower than 680°C or higher than 680°C
Cold Roll
50 to 95%
More than 30%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec

-
650 to A3 less than 10 mins (600 secs)


	Kawano teaches adding boron fixes the nitrogen as BN and promotes AlN precipitation (2:40-52, 3:26-30, 5:3-66). The composition (Kawano 4:21-68, 5:1-68, 6:1-19), structure (Kawano 3:5-15), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Kawano 6:30-64) of the prior art are substantially similar to the composition, structure, (claim 1), and processes of the invention (applicant’s specification 13:18 to 17:22). It appears that the product of the prior of the prior art is substantially similar to the claimed product, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 1) and between [N], [AlN], and [BN] in Equation 4 (claim 3), a hardness HR30T of 51 or less, a yield strength of 300 MPa or less, and an elongation of 35% or more. Evidence to support this position is provided by the examples in Kawano, which have low yield point (i.e. yield strength) (3:13-15) of 19.4-24.0 kg/mm2 (190 to 235 MPa) (i.e. a yield strength of 300 MPa or less), and elongation of 44 to 50% (i.e. an elongation of 35% or more) (Tables 2, 4).
The limitation of the steel sheet being a “continuous self-brazing” steel sheet has been considered and has been determined to recite the purpose or intended use of the instantly claimed cold rolled steel sheet. The composition (Kawano 4:21-68, 5:1-68, 6:1-19) and structure (Kawano 3:5-15) of the prior art are substantially similar to the composition and structure of the invention such that the instantly claimed steel does not distinguish over that of Kawano. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(III).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 3,988,173) in view of Usuki (JP H11-229084 machine translation) and Schwartz (Schwartz. Chapter 3: Elements of the Brazing Process. Brazing. ASM International 2003 pp. 15-62. Citations as page:column:paragraph.) as evidenced by ASTM E112-13.
Regarding claims 1 and 3, Kawano teaches a cold rolled steel sheet (2:3-7) that is soft and ductile with excellent deep drawability (2:30-31) with a composition that overlaps that that claimed (4:21-68, 5:1-68, 6:1-19) with a grain size as large as 8 to 8.5 by ASTM grain size number (3:5-15) (i.e. as large as 18.9 to 22.5 um, ASTM E112-13 Table 4). The values for Equation 1 and Equation 2 evaluated based on the composition of Kawano overlap with that claimed. In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Claim 1
Kawano 4:21-68, 5:1-68, 6:1-19
Kawano Citation
C
0.02 to 0.08
Not more than 0.10
4:24-34
Mn
0.03 to 0.10
Not more than 0.50
4:48-57
Si
0.10 or less, excld. 0
Not more than 0.10
4:35-47
Al
0.005 to 0.05
0.003 to 0.08
4:58-68, 5:1-2
P
0.015 or less, excld. 0
Opt 0.040 to 0.10
5:67-68, 6:12-19
S
0.01 or less, excld. 0
Impurity
2:19-20
N
0.0026 or less, excld. 0
0.002 to 0.008
5:36-42
B
0.0003 to 0.0036
0.0020 to 0.005
5:23-35
Fe
Remainder
Balance
2:19-20
Average crystal grain size
8 to 16 um
As large as 8 to 8.5 ASTM grain size No. (18.9 to 22.5 um)
3:5-15
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.16 to 1.7
-
([B]/10.81))/([N]/14.01)
0.8 to 1.6
0.8 to 1.3
-


	Kawano teaches manufacturing the steel by hot rolling with a hot rolling finish temperature not less than Ar3 point (6:30-32), a coiling temperature that may be higher than 680°C (6:33-46), cold rolling at a reduction of more than 30% (6:47-48), and recrystallization annealing by continuous annealing above 650°C and below A3 for less than 10 minutes (i.e. 600 seconds) (6:49-64).

Instant Specification 13:18 to 17:22
Kawano Grade T 7:5-10, 8:1-10, Tables 3, 4
Kawano 6:30-64
Heating
1200°C or more
Above Ar3
-
Hot Roll
Finish temperature Ar3 or more, 875 to 1050°C
Above Ar3
Not less than Ar3
Winding
600 to 750°C
635°C
Higher than 680°C
Cold Roll
50 to 95%
2.3-2.7 to 0.8 (i.e. 65 to 70%)
More than 30%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec

-
700°C 1 min (60 sec)

-
650 to A3 less than 10 mins (600 secs)


	Kawano teaches adding boron fixes the nitrogen as BN and promotes AlN precipitation (2:40-52, 3:26-30, 5:3-66). The composition (Kawano 4:21-68, 5:1-68, 6:1-19), structure (Kawano 3:5-15), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Kawano 6:30-64) of the prior art are substantially similar to the composition, structure, properties (claim 1), and processes of the invention (applicant’s specification 13:18 to 17:22). It appears that the product of the prior of the prior art is substantially similar to the claimed product, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 1) and between [N], [AlN], and [BN] in Equation 4 (claim 3), a hardness HR30T of 51 or less, a yield strength of 300 MPa or less, and an elongation of 35% or more. Evidence to support this position is provided by the examples in Kawano, which have low yield point (i.e. yield strength) (3:13-15) of 19.4-24.0 kg/mm2 (190 to 235 MPa) (i.e. a yield strength of 300 MPa or less), and elongation of 44 to 50% (i.e. an elongation of 35% or more) (Tables 2, 4).
Kawano teaches an Al-killed steel with small amounts of B (2:8-13), but is silent to the steel sheet being a “continuous self-brazing” steel sheet.
Usuki teaches a B containing low-carbon aluminum killed steel ([0004]) copper-plated sheet having excellent copper penetration resistance ([0001]) for use in brazing (i.e. self-brazing; [0022]-[0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the B containing Al-killed steel of Kawano to be a self-brazing steel sheet because it is a known type of steel used in brazing (Usuki [0001], [0004], [0022]-[0024]) that allows for fusing and bonding between steel sheets (Usuki [0002]). The composition and structure of Kawano (Kawano Table 3 Grade T, 3:5-15, 4:48-57) are substantially similar to the composition and structure of Usuki (Usuki [0005], [0010]-[0015], and [0031]), which suppresses and prevents coarsening during copper infiltration, preventing brittleness of the grain boundaries and improving aging properties of the base steel sheet (Usuki [0006]).
Usuki teaches brazing ([0022]-[0024]), but is silent to it being continuous.
Schwartz teaches brazing furnaces are either batch or continuous (24:1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the brazing process of Usuki to be continuous because it turns out the highest-volume production (Schwartz 24:2:1). Further, continuous operation is obvious in light of a batch process of the prior art. MPEP 2144.04(V)(E).
Related Art
Kimata (JP 2014-208894 machine translation)
	Kimata teaches a steel sheet with an overlapping composition, AlN and BN precipitates, and grain size of 10 um (abstract, [0015]) with substantially similar processing ([0017]) and yield strength (Table 3). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735